Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US 2006/0192660 A1, hereinafter Watanabe.
Claim 1. 
Watanabe teaches an imaging apparatus comprising: 
an image sensor configured to capture a rear area behind a vehicle and generate a video image (see [0011] and figs. 1-3); and 
a controller configured to display on the video image at a position in the video image corresponding to the position between the vehicle and a detection object ([0017] FIG. 5 illustrates capturing directions of the first camera C1 and the second camera C2 of the vehicle surrounding monitoring device illustrated in FIG. 1) a recognition image ( see [0044] discloses the user can accurately recognize the number of the object, and it becomes easy for the user to recognize the positional relationship between the vehicle and the object) which extends to predetermined distance in a height direction with respect to road surface (see [0068] discloses if a difference between a reduced scale on the basis of the height of the solid object and a receded scale on the basis of the road surface is greater than a predetermined value, the coordinate conversion process means 125 and the difference calculating means 130 correct the first image on the basis of the reduced scale relative to a height direction of the solid object X, not the road surface, in order to detect the solid object X) and transmittance of which increases as the distance from the road surface in the height direction increases. 
Watanabe does not explicitly specify transmittance of which increases as the distance from the road surface in the height direction increases. 
However, the examiner interprets the transmittance as a ratio of the intensity of incident light, therefore Watanabe detects the child K as a solid object and create a frame W with highlighting (means increased lights) to alert the driver. The examiner believes the transmittance may be shown in different shapes i.e. considered as a design choice. See FIG. 23 illustrates a displayed image when the child K is detected as an obstacle. When the vehicle 102 makes a left turn at an intersection where the child K crossing a pedestrian crossing, the child K is detected as a solid object by the difference calculating means 130. Because the height of the child K is higher than 20 cm, the obstacle detecting process means 131 recognized the child K as a possible obstacle. Because the child K exists on the estimate locus when the vehicle 102 is making a left turn, the collision determining process means 134 determines that the child K as an obstacle. Then, the highlighting frame W is created, and the drawing process means 128 draws the highlighting frame W on the combined image displayed on the display 105.
It would have been obvious to one of ordinary skill in the art to recognize the teachings of Watanabe of figs. 23-24 the frame W provides similar results as an indicator to the driver when an obstacle detected using light intensity.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pflug US 2014/0067206 A1, and further in view of Ikeda Et al., US 2012/0296523 A1, hereinafter Ikeda.
Claim 2. 
A display control apparatus including a controller configured to: 
Pflug teaches display at a same time on a screen of a display means a bird's-eye view image of a vehicle viewed from above (see [0007] discloses the vision system may be operable to display a surround view or bird's eye view of the environment at or around or at least partially surrounding the subject or equipped vehicle), a rear area video image behind the vehicle captured by an imaging means, and a guide image extending rearward and being spaced apart in the width direction of the vehicle (Pflug teaches at [0019] when engaged, the intervention system receives data about objects (such as other traffic participants or obstacles on the road) from the vehicle image sensors and/or other environmental sensors (such as a RADAR or LIDAR or LASER and/or the like) and maybe via remote (car2X, car2car and/or the like). These may be already classified (such as, for example, a car, truck, cyclist, pedestrian, motorcyclist, horse carriage, policeman riding a horse, deer, lost load (as obstacle), pole, traffic island, traffic bollard and/or the like). These data are processed to create space depths map in order to receive a 3D or 2D (preferred) world reconstruction, which requires the detection of the object distances and width (preferably also the shape) via any means. Some systems deliver 3D imprint by nature, such as stereo vision camera systems, while other systems reconstruct by sensor fusion, such as mono camera systems plus a distance measuring laser); and 
display a first image on lower right or lower left of the bird's-eye view image based on a position of an obstacle existing on right rear side or left rear side of the vehicle, (Pflug teaches at [0057] when an object or other vehicle is detected, the system may generate an alert to the driver of the vehicle and/or may generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle), and 
But Pflug does not explicitly specify display a second image on right edge or on left edge of the video image outside the guide image.
However, Ikeda teaches in figs. 5-10, e.g., see highlight displayed with a colored-in portion 59 that is considered as the outside the guide image.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ikeda into teaches of Pflug in order to allow a driver to easily grasp the situation around the vehicle.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613